                                                              Electronically
                                                              Electronically Filed
                                              Ex.
      Case 7:21-cv-00104 Document 1-3 Filed onEx. C in TXSD Page
                                              03/23/21             1 of 11   Filed
                                                  C           2/22/2021
                                                              2/22/2021 12:00
                                                                         12:00 AM
                                                                                    Hidalgo
                                                                                    Hidalgo County
                                                                                            County District
                                                                                                   District Clerks
                                                                                                            Clerks
                                                                                    Reviewed By:
                                                                                              By: Armando Cantu



                                          C-0637-21-F
                                          C-0637-21 -F
                           CAUSE NO.

EL GAVILAN INVESTMENTS, LLC                       §            IN THE DISTRICT COURT
Plaintiff's
Plaintiffs                                        §


VS.

WESTCHESTER SURPLUS LINES
                                                  §
                                                  §

                                                  §
                                                               _     JUDICIAL DISTRICT

                                                  §
INSURANCE COMPANY, A CHUBB                        §
COMPANY                                           §
Defendant                                         §            HIDALGO COUNTY, TEXAS

                            PLAINTIFF'S
                            PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES       NOW,      EL     GAVILAN          INVESTMENTS,        LLC,     complaining      of

WESTCHESTER SURPLUS LINES INSURANCE COMPANY, A CHUBB COMPANY,

and for
    for cause
        cause of
              0f action
                 action would show:


                                         I.
                                         I. DISCOVERY



        1.
        1. This
           This is
                is a
                   a level
                     level III
                           III discovery
                               discovery case
                                         case as
                                              as defined by the
                                                 deﬁned by  the Texas Rules of
                                                                            0f Civil
                                                                               Civil Procedure.
                                                                                     Procedure.


                                           II.
                                           II. PARTIES



        2.
        2. Plaintiff
           Plaintiff is
                     is a
                        a resident
                          resident of
                                   0f Hidalgo
                                      Hidalgo County,
                                              County, Texas.
                                                      Texas.


        3.
        3. Defendant Westchester Surplus
                                 Surplus Lines
                                         Lines Insurance
                                               Insurance Company, A Chubb Company is
                                                                                  is a
                                                                                     a


Georgia Corporation engaging in
                             in the
                                the business
                                    business of insurance
                                                insurance in
                                                          in the
                                                             the State
                                                                 State of Texas.
                                                                          Texas. The defendant


may be served
       served with
              With process
                   process by
                           by serving
                              serving its registered agent
                                      its registered agent for
                                                           for the
                                                               the State
                                                                   State of Texas:
                                                                            Texas: CT Corporation


System,
System, 1999
        1999 Bryan Street,
                   Street, Ste.
                           Ste. 900,
                                900, Dallas,
                                     Dallas, Texas 75201.


                                III.
                                III. JURISDICTION & VENUE



        4.
        4. The subject
               subject matter
                       matter in
                              in controversy
                                 controversy is
                                             is within the jurisdictional limits
                                                       the jurisdictional limits of this court. The
                                                                                    this court.


court
court has jurisdiction over Defendant because
      has jurisdiction                because they
                                              they have continuous
                                                        continuous and systematic
                                                                       systematic contact
                                                                                  contact with
                                                                                          With


the
the State
    State of Texas,
             Texas, engage in
                           in the
                              the business
                                  business of
                                           0f insurance
                                              insurance in
                                                        in the
                                                           the State
                                                               State of Texas,
                                                                        Texas, and Plaintiffs'
                                                                                   Plaintiffs’ causes
                                                                                               causes


of action
   action arise
          arise out
                out of their
                       their business
                             business activities
                                      activities in
                                                 in the
                                                    the State
                                                        State of
                                                              0f Texas.
                                                                 Texas. Venue is proper in
                                                                              is proper in this
                                                                                           this county
                                                                                                county
                                                                 Electronically
                                                                 Electronically Filed
     Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page   2 of 11
                                                                 2/22/2021
                                                                 2/22/2021 12:00
                                                                                Filed
                                                                            12:00 AM
                                                                                  Hidalgo
                                                                                  Hidalgo County
                                                                                          County District
                                                                                                 District Clerks
                                                                                                          Clerks
                                                                                  Reviewed By:
                                                                                            B y Armando Cantu
                                               C-0637-21
                                               0-0637-21 -F
                                                                                               :




because
because the
        the insured
            insured Properties
                    Properties is
                               is situated
                                  situated in
                                           in Hidalgo County,
                                                      County, Texas.
                                                              Texas. Tex.
                                                                     Tex. Civ.
                                                                          CiV. Prac.
                                                                               Prac. & Rem. Code


§§ 15.032.
   15.032.


                                                IV.
                                                IV. FACTS


        5.
        5. Plaintiff
           Plaintiff is
                     is the
                        the owner of
                                  of Insurance
                                     Insurance Policy
                                               Policy number FSF 14934649 001 (hereinafter
                                                             FSF14934649                   referred
                                                                              (hereinafter referred


to
t0 as
   as "the
      “the Policy"),
           Policy”), which was issued by Westchester
                               issued by Westchester Surplus
                                                     Surplus Lines
                                                             Lines Insurance,
                                                                   Insurance, a
                                                                              a Chubb Company


(hereinafter
(hereinafter after
             after referred
                   referred to
                            to as
                               as "Westchester").
                                  “Westchester”).


        6.
        6. Plaintiff
           Plaintiff owns the
                          the following properties which were all
                              following properties            all damaged on
                                                                          0n the
                                                                             the same storm,
                                                                                      storm, and


thereafter
thereafter collectively
           collectively connected
                        connected into
                                  into one claim
                                           claim with
                                                 with claim
                                                      claim number KY20K2393974, located
                                                                                 located at:
                                                                                         at:



                a.
                a.         2302 Lusby St.,
                                        St., Mission,
                                             Mission, Tx
                                                      TX 78572
                           (Building
                           (Building 1)
                                     1)


                b.             W
                           614 W Sycamore Ave.,
                                          Ave., Alton,
                                                Alton, Tx
                                                       TX 78573
                           (Building
                           (Building 2)
                                     2)


                c.         310 N Slabaugh Ave.,
                                          Ave., Mission,
                                                Mission, Tx
                                                         TX 78572
                           (Building
                           (Building 3)
                                     3)


                d.             W
                           622 W Sycamore Ave.,
                                          Ave., Alton,
                                                Alton, Tx
                                                       TX 78573
                           (Building
                           (Building 4)
                                     4)


                e.         7108 Minnesota Rd.,
                                          Rd., mission,
                                               mission, Tx
                                                        TX 78572
                           (Building
                           (Building 5)
                                     5)


                f.         1301 W
                           1301 W Saint Francis Ave.,
                                                Ave., Alton,
                                                      Alton, Tx
                                                             TX 78573
                           (Building
                           (Building 6)
                                     6)


                           (hereinafter
                           (hereinafter referred
                                        referred to
                                                 t0 as
                                                    as "the
                                                       “the Properties").
                                                            Properties”).


        7.
        7. Westchester Surplus
                       Surplus Lines
                               Lines Insurance, a Chub Company sold
                                     Insurance, a              sold the
                                                                    the Policy
                                                                        Policy insuring
                                                                               insuring the
                                                                                        the


Properties to
Properties to Plaintiff
              Plaintiff.


        8.
        8. On or
              0r about
                 about May 8,
                           8, 2020,
                              2020, Plaintiff
                                    Plaintiff sustained
                                              sustained extensive physical damage to
                                                        extensive physical           the insured
                                                                                  to the insured


Properties.
Properties. On this date, a
               this date, a strong
                            strong supercell
                                   supercell thunderstorm
                                             thunderstorm moved through
                                                                through the
                                                                        the Alton and Mission,
                                                                                      Mission,


Texas area producing heavy
      area producing       rains, and damaging wind and hail.
                     heavy rains,                       hail.
                                                                Electronically
                                                                Electronically Filed
    Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page   3 of 11
                                                                2/22/2021
                                                                2/22/2021 12:00
                                                                               Filed
                                                                           12:00 AM
                                                                                      Hidalgo
                                                                                      Hidalgo County
                                                                                              County District
                                                                                                     District Clerks
                                                                                                              Clerks
                                                                                      Reviewed By:
                                                                                                B y Armando Cantu
                                          C-0637-21
                                          0-0637-21 -F
                                                                                                   :




       9.
       9. Plaintiffs
          Plaintiffs submitted
                     submitted claims
                               claims to
                                      t0 the
                                         the Defendant against
                                                       against the policy for
                                                               the policy for damages to
                                                                                      to the
                                                                                         the


Properties
Properties as
           as a
              a result
                result of
                       0f the
                          the May 8,
                                  8, 2020 storm.
                                          storm. Plaintiff requested that
                                                 Plaintiff requested that the
                                                                          the Defendant cover
                                                                                        cover the
                                                                                              the


costs
costs of these
         these repairs pursuant to
               repairs pursuant t0 the policy they
                                   the policy they entered
                                                   entered into
                                                           into with
                                                                With the
                                                                     the Defendant.
                                                                         Defendant.


       10.
       10. The Plaintiff
               Plaintiff reported
                         reported the
                                  the damage to
                                             t0 the
                                                the covered
                                                    covered Properties
                                                            Properties to
                                                                       t0 the
                                                                          the Defendant


Westchester.
Westchester. The Defendant wrongfully
                           wrongfully denied Plaintiff” s claim
                                      denied Plaintiffs   claim for
                                                                for full repairs to
                                                                    full repairs t0 the
                                                                                    the Properties,
                                                                                        Properties,


even though the
            the Policy
                Policy they
                       they have with
                                 With the
                                      the Defendant provided
                                                    provided coverage
                                                             coverage for
                                                                      for losses
                                                                          losses such
                                                                                 such as
                                                                                      as the
                                                                                         the


losses
losses suffered
       suffered by
                by the
                   the Plaintiff.
                       Plaintiff. Additionally,
                                  Additionally, the
                                                the Defendant under-scoped damages during
                                                                                   during its
                                                                                          its



inspections,
inspections, investigations,
             investigations, and payment
                                 payment and made representation
                                                  representation that
                                                                 that the policy the
                                                                      the policy the Plaintiff
                                                                                     Plaintiff has
                                                                                               has


with
with Defendant specifically
               speciﬁcally excluded
                            excluded some repairs.
                                          repairs.


       11.
       11. As of
              0f the
                 the date
                     date of
                          of this
                             this filing,
                                  ﬁling, the
                                          the Defendant continues
                                                        continues to
                                                                  t0 delay
                                                                     delay in
                                                                           in the
                                                                              the payment for
                                                                                          for the
                                                                                              the


damages to
        t0 the
           the Properties.
               Properties. As a result, Plaintiff
                              a result, Plaintiff has
                                                  has not been paid
                                                      not been paid the
                                                                    the full
                                                                        full value
                                                                             value of
                                                                                   0f the
                                                                                      the damages


suffered to their
suffered t0 their home.


       12.
       12. Defendant Westchester
                     Westchester failed
                                 failed to
                                        t0 perform its
                                                   its contractual
                                                       contractual duties
                                                                   duties to
                                                                          t0 adequately
                                                                             adequately


compensate Plaintiff
           Plaintiff under
                     under the
                           the terms
                               terms of
                                     of the policy. In
                                        the policy. In spite
                                                       spite of a
                                                                a demand for proceeds to
                                                                         for proceeds    be paid
                                                                                      to be paid

out
out in
    in an amount sufficient
                 sufﬁcient to
                            t0 cover
                               cover the
                                     the damaged Properties,
                                                 Properties, Defendant Westchester
                                                                       Westchester has
                                                                                   has


categorically refused to
categorically refused    pay the
                      to pay the full proceeds available
                                 full proceeds           under the
                                               available under     policy.
                                                               the policy.        Additionally,
                                                                                  Additionally, all
                                                                                                all



conditions precedent to
conditions precedent to recovery
                        recovery upon the
                                      the Policy
                                          Policy have been carried
                                                           carried out by the
                                                                   out by the Plaintiff.
                                                                              Plaintiff. Defendant


Westchester's
Westchester’s conduct
              conduct constitutes
                      constitutes a
                                  a breach
                                    breach of the
                                              the insurance
                                                  insurance contract
                                                            contract between Plaintiffs
                                                                             Plaintiffs and


Defendant.
Defendant.


       13.
       13. Defendant Westchester has
                                 has misrepresented
                                     misrepresented to
                                                    to Plaintiff
                                                       Plaintiff there
                                                                 there was no damage to
                                                                                     t0 areas
                                                                                        areas of


the
the home that
         that were damaged,
                   damaged, and that
                                that all
                                     all damage covered
                                                covered under the
                                                              the Policy
                                                                  Policy has
                                                                         has been accounted
                                                                                  accounted


for,
for, even though it has not
                 it has not been paid
                                 paid in
                                      in full.
                                         full. Defendant Westchester's
                                                         Westchester’s conduct constitutes
                                                                               constitutes a
                                                                                           a


violation
Violation of the Texas Insurance
          ofthe        Insurance Code,
                                 Code, Unfair Settlement
                                              Settlement Practices.
                                                         Practices. Tex.
                                                                    Tex. Ins.
                                                                         Ins. Code §541.060(a)(1).
                                                                                   §541.060(a)(1).
                                                                Electronically
                                                                Electronically Filed
    Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page   4 of 11
                                                                2/22/2021
                                                                2/22/2021 12:00
                                                                               Filed
                                                                           12:00 AM
                                                                                  Hidalgo
                                                                                  Hidalgo County
                                                                                          County District
                                                                                                 District Clerks
                                                                                                          Clerks
                                                                                  Reviewed By:
                                                                                            B y Armando Cantu
                                           C-0637-21
                                           0-0637-21 -F
                                                                                               :




       14.
       14. Defendant Westchester's
                     Westchester’s failed
                                   failed to
                                          t0 make an attempt to settle
                                                     attempt to        Plaintiffs claim
                                                                settle Plaintiff's claim in
                                                                                         in a
                                                                                            a fair
                                                                                              fair



manner,
manner, although
        although it
                 it was aware of
                              of its
                                 its liability
                                     liability to
                                               to Plaintiff
                                                  Plaintiff under
                                                            under the
                                                                  the Policy.
                                                                      Policy.            Defendant

Westchester's conduct
Westchester’s conduct constitutes
                      constitutes a
                                  a violation
                                    Violation of the
                                                 the Texas Insurance
                                                           Insurance Code, Unfair Settlement
                                                                     Code, Unfair Settlement


Practices.
Practices. Tex.
           Tex. Ins.
                Ins. Code §541.060(a)(2)(A).
                          §541.060(a)(2)(A).


       15.
       15. Defendant Westchester's
                     Westchester’s failed
                                   failed to
                                          t0 adequately
                                             adequately explain
                                                        explain to
                                                                t0 Plaintiff
                                                                   Plaintiff the reasons for
                                                                             the reasons for its
                                                                                             its



offer
offer of an inadequate
            inadequate settlement.
                       settlement. Specifically,
                                   Speciﬁcally, Defendant Westchester
                                                          Westchester failed
                                                                      failed to
                                                                             to offer
                                                                                offer Plaintiff
                                                                                      Plaintiff


adequate
adequate compensation,
         compensation, and misrepresented
                           misrepresented its
                                          its explanation
                                              explanation for
                                                          for why full payment was not
                                                                  full payment     not being
                                                                                       being


made. Furthermore,
      Furthermore, Defendant Westchester
                             Westchester did not communicate that
                                         did not             that any
                                                                  any future
                                                                      future settlements
                                                                             settlements or
                                                                                         0r


payments
payments would be
               be forthcoming
                  forthcoming to
                              t0 pay
                                 pay for
                                     for the
                                         the entire
                                             entire losses
                                                    losses covered
                                                           covered under the
                                                                         the Policy,
                                                                             Policy, nor
                                                                                     nor did
                                                                                         did it
                                                                                             it




provide
provide any
        any explanation
            explanation for
                        for the
                            the failure
                                failure to
                                        t0 adequately
                                           adequately settle
                                                      settle Plaintiffs'
                                                             Plaintiffs’ claim.
                                                                         claim.          Defendant

Westchester's
Westchester’s conduct is
                      is a
                         a violation 0f the
                           Violation of the Texas Insurance
                                                  Insurance Code,
                                                            Code, Unfair
                                                                  Unfair Settlement
                                                                         Settlement Practices.
                                                                                    Practices.


Tex.
Tex. Ins.
     Ins. Code §541.060(a)(3).
               §541.060(a)(3).


       16.
       16. Defendant Westchester's
                     Westchester’s refused
                                   refused to
                                           t0 fully
                                              fully compensate Plaintiff, under the
                                                               Plaintiff, under the terms
                                                                                    terms of
                                                                                          of the
                                                                                             the


Policy,
Policy, even though Defendant Westchester failed
                                          failed to
                                                 to conduct a reasonable investigation.
                                                            a reasonable investigation.


Specifically,
Speciﬁcally, Defendant Westchester
                       Westchester performed an outcome-oriented
                                                outcome-oriented investigation
                                                                 investigation of
                                                                               0f Plaintiffs
                                                                                  Plaintiffs


claim,
claim, which resulted in
       Which resulted in a
                         a biased, unfair, and inequitable
                           biased, unfair,     inequitable evaluation
                                                           evaluation of
                                                                      0f Plaintiff's
                                                                         Plaintiffs losses
                                                                                     losses on
                                                                                            0n the
                                                                                               the


Properties.
Properties. Defendant Westchester's
                      Westchester’s conduct constitutes
                                            constitutes a
                                                        a violation
                                                          Violation of the
                                                                       the Texas Insurance
                                                                                 Insurance Code,
                                                                                           Code,

Unfair Settlement
Unfair Settlement Practices.
                  Practices. Tex.
                             Tex.   Ins.
                                    Ins. Code §541.060(a)(7).
                                              §541.060(a)(7).


       17. Defendant Westchester
       17.           Westchester failed
                                 failed to
                                        t0 accept
                                           accept or
                                                  0r deny Plaintiff’ s full
                                                     deny Plaintiff's  full and entire
                                                                                entire claim
                                                                                       claim within
                                                                                             Within


the
the statutorily
    statutorily mandated time
                         time of receiving all
                              0f receiving all necessary
                                               necessary information.
                                                         information. Defendant Westchester's
                                                                                Westchester’s


conduct
conduct constitutes
        constitutes a
                    a violation
                      Violation of
                                0f the
                                   the Texas Insurance
                                             Insurance Code,
                                                       Code, Prompt Payment of Claims.
                                                                               Claims. Tex Ins.
                                                                                           Ins.



Code §542.056.
     §542.056.


       18.
       18. Defendant Westchester failed
                                 failed to
                                        to meet its
                                                its obligations
                                                    obligations under the
                                                                      the Texas Insurance
                                                                                Insurance Code
                                                                Electronically
                                                                Electronically Filed
    Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page   5 of 11
                                                                2/22/2021
                                                                2/22/2021 12:00
                                                                               Filed
                                                                           12:00 AM
                                                                                    Hidalgo
                                                                                    Hidalgo County
                                                                                            County District
                                                                                                   District Clerks
                                                                                                            Clerks
                                                                                    Reviewed By:
                                                                                              B y Armando Cantu
                                            C-0637-21
                                            0-0637-21 -F
                                                                                                 :




regarding payment of
regarding         0f claim
                     claim without
                           Without delay.
                                   delay. Specifically,
                                          Speciﬁcally,     it
                                                           it has
                                                              has delayed full payment of
                                                                  delayed full         0f Plaintiff's
                                                                                          Plaintiffs


claim
claim longer
      longer than
             than allowed
                  allowed and,
                          and, to
                               t0 date,
                                  date, Plaintiff has not
                                        Plaintiff has     received full
                                                      not received      payment for
                                                                   full payment for their
                                                                                    their claim.
                                                                                          Claim.


Defendant Westchester’s
          Westchester's conduct
                        conduct constitutes
                                constitutes a
                                            a violation
                                              Violation of the
                                                           the Texas Insurance
                                                                     Insurance Code,
                                                                               Code, Prompt

Payment of Claims.
           Claims. Tex.
                   Tex. Ins.
                        Ins. Code §542.058.
                                  §542.058.


       19.
       19. Since
           Since the
                 the date
                     date Plaintiff presented her
                          Plaintiff presented her claim
                                                  claim to
                                                        to Defendant Westchester,
                                                                     Westchester, the
                                                                                  the liability
                                                                                      liability of
                                                                                                0f


Defendant Westchester
          Westchester to pay the
                      to pay the full
                                 full claim
                                      claim in
                                            in accordance
                                               accordance with
                                                          with the
                                                               the terms
                                                                   terms of
                                                                         0f the
                                                                            the Policy
                                                                                Policy was


reasonably clear.
reasonably clear. However, Defendant Westchester
                                     Westchester has
                                                 has refused
                                                     refused to
                                                             t0 pay
                                                                pay Plaintiff
                                                                    Plaintiff in
                                                                              in         full,
                                                                                         full, despite
                                                                                               despite


there being no
there being    basis whatsoever on which
            n0 basis               Which a reasonable insurance
                                         a reasonable insurance company would have relied
                                                                                   relied to
                                                                                          t0


deny
deny the
     the full payment. Defendant Westchester’s
         full payment.           Westchester's conduct
                                               conduct constitutes
                                                       constitutes a
                                                                   a breach
                                                                     breach of the
                                                                               the common law


duty
duty of
     of good faith
             faith and fair
                       fair dealing.
                            dealing.


       20.
       20. Defendant Westchester
                     Westchester knowingly
                                 knowingly or
                                           0r recklessly
                                              recklessly made false
                                                              false representations,
                                                                    representations, as
                                                                                     as


described
described above,
          above, as
                 as to
                    to material
                       material facts
                                facts and/or
                                      and/or knowingly concealed
                                                       concealed all
                                                                 all or
                                                                     0r some material
                                                                             material information
                                                                                      information


from Plaintiff.
     Plaintiff.



       21.
       21. As a
              a result
                result of
                       0f Defendant Westchester's
                                    Westchester’s wrongful acts
                                                           acts and omissions, Plaintiff was
                                                                    omissions, Plaintiff


forced
forced to
       t0 retain
          retain the professional services
                 the professional services of the
                                              the attorney
                                                  attorney and law firm
                                                                   ﬁrm who
                                                                        Who are representing them
                                                                            are representing


with respect
With respect to
             to these
                these causes
                      causes of action.
                                action.


                                    V. CAUSES OF ACTION

                       Causes of
                              of Action Against Defendant Westchester


       22.
       22. Defendant Westchester
                     Westchester is
                                 is liable
                                    liable to
                                           t0 Plaintiff
                                              Plaintiff for
                                                        for intentional
                                                            intentional breach
                                                                        breach of
                                                                               0f contract,
                                                                                  contract, as
                                                                                            as well
                                                                                               well


as
as intentional
   intentional violations
               Violations of the
                             the Texas Insurance
                                       Insurance Code and intentional breach of the
                                                          intentional breach    the common law


duty
duty of
     0f good faith
             faith and fair
                       fair dealing.
                            dealing.


                                          Breach of
                                                 0f Contract


       23.
       23. Defendant Westchester's
                     Westchester’s conduct constitutes
                                           constitutes a breach of the
                                                       a breach    the insurance
                                                                       insurance contract
                                                                                 contract made
                                                                 Electronically
                                                                 Electronically Filed
     Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page   6 of 11
                                                                 2/22/2021
                                                                 2/22/2021 12:00
                                                                                Filed
                                                                            12:00 AM
                                                                                    Hidalgo
                                                                                    Hidalgo County
                                                                                            County District
                                                                                                   District Clerks
                                                                                                            Clerks
                                                                                    Reviewed By:
                                                                                              B y Armando Cantu
                                                                                                             Cantu
                                           C-0637-21
                                           0-0637-21 -F
                                                                                                 :




                  Westchester and Plaintiff.
between Defendant Westchester     Plaintiff.



         24.
         24. Defendant Westchester's
                       Westchester’s failure
                                     failure and/or refusal, as
                                             and/or refusal, as described
                                                                described above,
                                                                          above, to
                                                                                 to pay
                                                                                    pay adequate

compensation as
             as it
                it is
                   is obligated
                      obligated to
                                t0 do
                                   d0 under the
                                            the terms
                                                terms of the
                                                         the Policy
                                                             Policy in
                                                                    in question,
                                                                       question, and under the
                                                                                           the laws
                                                                                               laws


of the
   the State
       State of Texas,
                Texas, constitutes
                       constitutes a
                                   a breach
                                     breach of
                                            0f Defendant Westchester’s
                                                         Westchester's insurance
                                                                       insurance contract
                                                                                 contract with
                                                                                          With


Plaintiff.
Plaintiff.


             Noncompliance with
                           With Texas Insurance Code: Unfair Settlement
                                                Code: Unfair Settlement Practices
                                                                        Practices


         25.
         25. Defendant Westchester's
                       Westchester’s conduct
                                     conduct constitutes
                                             constitutes multiple
                                                         multiple violations
                                                                  Violations of the Texas Insurance
                                                                             0fthe        Insurance


Code,
Code, Unfair
      Unfair Settlement
             Settlement Practices.
                        Practices. Tex.
                                   Tex. Ins.
                                        Ins. Code §541.060(a).
                                                  §541.060(a). All
                                                               A11 violations
                                                                   Violations under
                                                                              under this
                                                                                    this article
                                                                                         article


are
are made actionable
         actionable by
                    by Tex.
                       Tex. Ins.
                            Ins. Code §5411.151.
                                      §541 1.15 1.


         26.
         26. Defendant Westchester's
                       Westchester’s unfair
                                     unfair settlement
                                            settlement practice,
                                                       practice, as
                                                                 as described
                                                                    described above,
                                                                              above, of


misrepresenting
misrepresenting to
                t0 Plaintiffs
                   Plaintiffs material
                              material facts
                                       facts relating
                                             relating to
                                                      t0 the
                                                         the coverage
                                                             coverage at
                                                                      at issue,
                                                                         issue, constitutes
                                                                                constitutes an unfair
                                                                                               unfair


method of competition
          competition and an unfair
                             unfair and deceptive
                                        deceptive act
                                                  act or
                                                      0r practice
                                                         practice in
                                                                  in the business of
                                                                     the business 0f insurance.
                                                                                     insurance.


Tex.
Tex. Ins.
     Ins. Code §541.060(a)(1).
               §541.060(a)(1).


         27.
         27. Defendant Westchester's
                       Westchester’s unfair
                                     unfair settlement practice, as
                                            settlement practice, as described
                                                                    described above,
                                                                              above, of failing
                                                                                        failing to
                                                                                                to


attempt
attempt in
        in good faith
                faith to
                      to effectuate
                         effectuate a
                                    a prompt,
                                      prompt, fair,
                                              fair, and equitable
                                                        equitable settlement
                                                                  settlement of the claim,
                                                                             0fthe  claim, even though


Defendant Westchester's
          Westchester’s liability under the
                        liability under the Policy
                                            Policy was reasonably
                                                       reasonably clear,
                                                                  clear, constitutes
                                                                         constitutes an unfair
                                                                                        unfair

method of competition
          competition and an unfair
                             unfair and deceptive
                                        deceptive act
                                                  act or practice in
                                                      0r practice in the business of insurance.
                                                                     the business    insurance.


Tex.
Tex. Ins.
     Ins. Code §541.060(a)(2)(A).
               §541.060(a)(2)(A).


         28.
         28. Defendant Westchester's unfair settlement
                       Westchester’s unfair            practice, as
                                            settlement practice, as described
                                                                    described above,
                                                                              above, of
                                                                                     0f failing
                                                                                        failing to
                                                                                                t0


promptly provide
promptly provide Plaintiff
                 Plaintiff with
                           With a
                                a reasonable
                                  reasonable explanation
                                             explanation of the basis in
                                                            the basis in the
                                                                         the Policy,
                                                                             Policy, in relation to
                                                                                     in relation to


the
the facts
    facts or
          0r applicable
             applicable law,
                        law, for
                             for its
                                 its offer
                                     offer of
                                           0f a
                                              a compromise settlement
                                                           settlement of the
                                                                         the claim,
                                                                             claim, constitutes
                                                                                    constitutes an


unfair
unfair   method of
                of competition
                   competition and an unfair and deceptive
                                   an unfair     deceptive act
                                                           act or
                                                               0r practice
                                                                  practice in
                                                                           in the
                                                                              the business
                                                                                  business of
                                                                                           0f


insurance.
insurance. Tex.
           Tex. Ins.
                Ins. Code §541.060(a)(3).
                          §541.060(a)(3).
                                                                 Electronically
                                                                 Electronically Filed
     Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page   7 of 11
                                                                 2/22/2021
                                                                 2/22/2021 12:00
                                                                                Filed
                                                                            12:00 AM
                                                                                    Hidalgo
                                                                                    Hidalgo County
                                                                                            County District
                                                                                                   District Clerks
                                                                                                            Clerks
                                                                                    Reviewed By:
                                                                                              B y Armando Cantu
                                           C-0637-21-F
                                                                                                 :



                                           0-0637-21 -F

                                           Code: The Prompt Payment
        Noncompliance with Texas Insurance Code:            Pavment of
                                                                    0f Claims


        29. Defendant Westchester's
        29.           Westchester’s conduct
                                    conduct constitutes
                                            constitutes multiple
                                                        multiple violations
                                                                 Violations of the Texas
                                                                            ofthe  Texas Insurance
                                                                                         Insurance


Code,
Code, Prompt Payment of
                     of Claims.
                        Claims. All
                                A11 violations
                                    Violations made under
                                                    under this
                                                          this article
                                                               article are
                                                                       are made actionable
                                                                                actionable by
                                                                                           by

Tex.
Tex. Ins.
     Ins. Code §542.060.
               §542.060.


        30.
        30. Defendant
            Defendant Westchester's
                      Westchester’s delay
                                    delay of
                                          0f the
                                             the payment
                                                 payment of
                                                         of Plaintiff's
                                                            Plaintiff’ s claim
                                                                         claim following
                                                                               following its receipt
                                                                                         its receipt



of
0f all
   all items,
       items, statements,
              statements, and forms
                              forms reasonably requested and required,
                                    reasonably requested     required, longer
                                                                       longer than
                                                                              than the
                                                                                   the amount of
                                                                                              0f


time provided for,
time provided for, as
                   as described
                      described above,
                                above, constitutes
                                       constitutes a non-prompt payment
                                                   a non-prompt payment of
                                                                        0f the
                                                                           the claim.
                                                                               claim. Tex.
                                                                                      Tex. Ins.
                                                                                           Ins.



Code §542.058.
     §542.058.


                       Breach of
                              0f the
                                 the Duty
                                     Dutv of
                                          0f Good Faith
                                                  Faith and Fair
                                                            Fair Dealing


        31.
        3 1. Defendant Westchester's conduct
             Defendant Westchester’s conduct constitutes
                                             constitutes a
                                                         a breach
                                                           breach of
                                                                  0f the
                                                                     the common law
                                                                                law duty
                                                                                    duty of
                                                                                         of good


faith
faith and fair
          fair dealing
               dealing owed to
                            t0 insured
                               insured in
                                       in insurance
                                          insurance contracts.
                                                    contracts.


        32.
        32. Defendant Westchester's failure,
            Defendant Westchester’s failure, as
                                             as described
                                                described above,
                                                          above, to
                                                                 t0 adequately
                                                                    adequately and reasonably
                                                                                   reasonably

investigate
investigate and
            and evaluate
                evaluate Plaintiff's
                         Plaintiff s claim,
                                     claim, although,
                                            although, at
                                                      at that
                                                         that time,
                                                              time, Defendant Westchester knew or
                                                                    Defendant Westchester      or


should have known by
should have       by the
                     the exercise
                         exercise of reasonable diligence
                                  0f reasonable diligence that
                                                          that its
                                                               its liability
                                                                   liability was reasonably
                                                                                 reasonably clear,
                                                                                            clear,


constitutes
constitutes a
            a breach
              breach of
                     0f the
                        the duty
                            duty of
                                 of good faith
                                         faith and fair
                                                   fair dealing.
                                                        dealing.




        33.
        33. Defendant Westchester
                      Westchester is
                                  is liable
                                     liable to
                                               m
                                               Fraud

                                               Plaintiff for
                                            to Plaintiff for common law
                                                                    law fraud.
                                                                        fraud.


        34.
        34. Each and every
                     every one
                           one of
                               of the
                                  the representations,
                                      representations, as
                                                       as described
                                                          described above,
                                                                    above, concerned
                                                                           concerned material
                                                                                     material facts
                                                                                              facts


for
for the reason that
    the reason that absent
                    absent such representations, Plaintiff
                           such representations, Plaintiff would not
                                                                 not have
                                                                     have acted
                                                                          acted as
                                                                                as they
                                                                                   they did,
                                                                                        did, and
                                                                                             and

which Defendant Westchester
                Westchester knew were false
                                      false or
                                            or made recklessly
                                                    recklessly without
                                                               without any
                                                                       any knowledge of
                                                                                     0f their
                                                                                        their


truth
truth as
      as a positive assertion.
         a positive assertion.


        35.      statements were made with
        3 5. The statements           With the
                                           the intention
                                               intention that
                                                         that they
                                                              they should
                                                                   should be
                                                                          be acted      by Plaintiff,
                                                                             acted upon by Plaintiff,


who in
    in turn
       turn acted
            acted in
                  in reliance
                     reliance upon the
                                   the statements,
                                       statements, thereby
                                                   thereby causing
                                                           causing Plaintiff
                                                                   Plaintiff to
                                                                             t0 suffer
                                                                                suffer injury
                                                                                       injury and
                                                                Electronically
                                                                Electronically Filed
    Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page   8 of 11
                                                                2/22/2021
                                                                2/22/2021 12:00
                                                                               Filed
                                                                           12:00 AM
                                                                                      Hidalgo
                                                                                      Hidalgo County
                                                                                              County District
                                                                                                     District Clerks
                                                                                                              Clerks
                                                                                      Reviewed By:
                                                                                                B y Armando Cantu
                                             C-0637-21
                                             0-0637-21 -F
                                                                                                   :




constituting common law fraud.
constituting            fraud.


                                              Knowledge

         36.
         36. Each of the
                     the acts
                         acts described
                              described above,
                                        above, together
                                               together and singularly,
                                                            singularly, was done "knowingly,"
                                                                                 “knowingly,” as
                                                                                              as


that
that term is
          is used in
                  in the
                     the Texas Insurance
                               Insurance Code,
                                         Code, and was a producing cause
                                                       a producing cause of Plaintiff's
                                                                            Plaintiff’s damages


described herein.
described herein.


                                           VI.
                                           VI. DAMAGES


         37.
         37. Plaintiff
             Plaintiff would show that
                                  that all
                                       all of the
                                              the aforementioned
                                                  aforementioned acts,
                                                                 acts, taken
                                                                       taken together
                                                                             together or
                                                                                      0r singularly,
                                                                                         singularly,


constitute
constitute the producing causes
           the producing causes of
                                0f the
                                   the damages sustained by Plaintiff.
                                               sustained by Plaintiff.



         38.
         38. As previously
                previously mentioned,
                           mentioned, the
                                      the damages caused
                                                  caused by
                                                         by this
                                                            this storm
                                                                 storm have not been properly
                                                                            not been properly

addressed
addressed or repaired in
          0r repaired in the
                         the months and now years
                                            years since
                                                  since the
                                                        the storm,
                                                            storm, causing
                                                                   causing further
                                                                           further damages to
                                                                                           t0 the
                                                                                              the


Properties,
Properties, and causing
                causing undue hardship
                              hardship and burden
                                           burden to
                                                  t0 Plaintiff
                                                     Plaintiff. These damages are
                                                                              are a
                                                                                  a direct result
                                                                                    direct result


of
0f Defendant Westchester’s
             Westchester's mishandling of Plaintiff's
                                          Plaintiff’s claim
                                                      claim in
                                                            in violation
                                                               Violation of
                                                                         0f the
                                                                            the laws
                                                                                laws set
                                                                                     set forth
                                                                                         forth


above.
above.


         39. For breach
         39.     breach of
                        of contract,
                           contract, Plaintiff
                                     Plaintiff is
                                               is entitled
                                                  entitled to regain the
                                                           to regain     benefit of
                                                                     the beneﬁt  0f their bargain, which
                                                                                    their bargain, Which

is
is the
   the amount of
              0f their
                 their claim,
                       claim, together
                              together with
                                       with attorney's
                                            attorney's fees.
                                                       fees.


         40.
         40. For noncompliance With
                               with the
                                    the Texas Insurance
                                              Insurance Code,
                                                        Code, Unfair
                                                              Unfair Settlement
                                                                     Settlement Practices,
                                                                                Practices,


Plaintiff
Plaintiff is
          is entitled
             entitled to
                      to actual
                         actual damages,
                                damages, which
                                         Which include
                                               include the loss of
                                                       the loss 0f the benefits that
                                                                   the beneﬁts  that should have
                                                                                            have been

paid pursuant t0
paid pursuant to the
                 the policy,
                     policy, mental anguish,
                                    anguish, court
                                             court costs,
                                                   costs, and attorney's
                                                              attorney's fees.
                                                                         fees. For knowing conduct
                                                                                           conduct


of
0f the
   the acts
       acts described
            described above,
                      above, Plaintiff
                             Plaintiff asks
                                       asks for
                                            for three
                                                three times
                                                      times their
                                                            their actual
                                                                  actual damages.
                                                                         damages. Tex.
                                                                                  Tex. Ins.
                                                                                       Ins. Code



§541.152.
§541.152.


         41.
         41. For noncompliance
                 noncompliance with
                               with Texas Insurance
                                          Insurance Code,
                                                    Code, Prompt Payment of Claims,
                                                                            Claims, Plaintiff
                                                                                    Plaintiff


is
is entitled
   entitled to
            to the
               the amount of
                          0f their
                             their claim,
                                   claim, as
                                          as well
                                             well as
                                                  as eighteen
                                                     eighteen (18)
                                                              (18) percent
                                                                   percent interest per annum on
                                                                           interest per       0n the
                                                                                                 the


amount of such claim as
                     as damages,
                        damages, together
                                 together with attorney's
                                               attorney's fees.
                                                          fees. Tex.
                                                                Tex. Ins.
                                                                     Ins. Code §542.060.
                                                                               §542.060.
                                                                 Electronically
                                                                 Electronically Filed
     Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page   9 of 11
                                                                 2/22/2021
                                                                 2/22/2021 12:00
                                                                                Filed
                                                                            12:00 AM
                                                                                    Hidalgo
                                                                                    Hidalgo County
                                                                                            County District
                                                                                                   District Clerks
                                                                                                            Clerks
                                                                                    Reviewed By:
                                                                                              B y Armando Cantu
                                           C-0637-21
                                           0-0637-21 -F
                                                                                                 :




         42.
         42. For breach
                 breach of
                        0f the
                           the common law duty         faith and fair
                                          duty of good faith     fair dealing,
                                                                      dealing, Plaintiff
                                                                               Plaintiff is
                                                                                         is entitled
                                                                                            entitled


to
to compensatory
   compensatory damages,
                damages, including
                         including all
                                   all forms
                                       forms of
                                             0f loss
                                                loss resulting
                                                     resulting from the
                                                                    the insurer's breach of
                                                                        insurer's breach 0f duty,
                                                                                            duty,


such
such as
     as additional
        additional costs,
                   costs, economic hardship,
                                   hardship, losses
                                             losses due to nonpayment of the
                                                        to nonpayment    the amount the
                                                                                    the insurer
                                                                                        insurer


owed,
owed, exemplary
      exemplary damages,
                damages, and damages for
                                     for emotional
                                         emotional distress.
                                                   distress.


         43.
         43. For fraud,
                 fraud, Plaintiff
                        Plaintiff is
                                  is entitled
                                     entitled to
                                              t0 recover
                                                 recover actual
                                                         actual damages and exemplary
                                                                            exemplary damages for
                                                                                              for


knowingly fraudulent
knowingly fraudulent and malicious representations, along
                         malicious representations, along with
                                                          With attorney's
                                                               attorney's fees,
                                                                          fees, interest,
                                                                                interest, and court
                                                                                              court


costs.
costs.


         44.
         44. For the prosecution and collection
                 the prosecution     collection of
                                                0f this
                                                   this claim,
                                                        claim, Plaintiff has been
                                                               Plaintiff has been compelled to
                                                                                            t0 engage


the
the services
    services of the
                the attorney
                    attorney whose name is
                                        is subscribed
                                           subscribed to
                                                      t0 this pleading. Therefore,
                                                         this pleading. Therefore, Plaintiff
                                                                                   Plaintiff is
                                                                                             is



entitled
entitled to
         to recover
            recover a
                    a sum for
                          for the
                              the reasonable
                                  reasonable and necessary
                                                 necessary services
                                                           services of
                                                                    0f Plaintiff's
                                                                       Plaintiff’s attorney
                                                                                   attorney in
                                                                                            in the
                                                                                               the


preparation and
preparation       trial
                  trial of
                        0f this
                           this action,
                                action, including
                                        including any
                                                  any appeals
                                                      appeals to
                                                              t0 the
                                                                 the Court
                                                                     Court of
                                                                           0f Appeals and/or
                                                                                      and/or the
                                                                                             the


Supreme Court
        Court of
              0f Texas.
                 Texas.


         45.
         45. For noncompliance With
                               with the
                                    the Texas Insurance
                                              Insurance Code,
                                                        Code, Unfair
                                                              Unfair Settlement
                                                                     Settlement Practices,
                                                                                Practices,


Plaintiff
Plaintiff is
          is entitled
             entitled to
                      to actual
                         actual damages,
                                damages, which include
                                               include their past and future
                                                       their past     future medical expenses,
                                                                                     expenses, that
                                                                                               that


should
should have been paid pursuant to
                 paid pursuant to the
                                  the policy,
                                      policy, mental anguish,
                                                     anguish, pain
                                                              pain and suffering,
                                                                       suffering, court
                                                                                  court costs,
                                                                                        costs, and


attorney's fees. For knowing conduct
attorney's fees.             conduct of
                                     of the
                                        the acts
                                            acts described
                                                 described above,
                                                           above, Plaintiff
                                                                  Plaintiff asks
                                                                            asks for
                                                                                 for three
                                                                                     three times
                                                                                           times


their
their actual
      actual damages. Tex. Ins. Code §541.152.
                      Tex. Ins.      §541.152.


         46.
         46. For noncompliance
                 noncompliance with
                               with Texas Insurance
                                          Insurance Code,
                                                    Code, Prompt Payment of Claims,
                                                                            Claims, Plaintiff
                                                                                    Plaintiff


is
is entitled
   entitled to
            t0 the
               the amount of
                          0f their
                             their claim,
                                   claim, as
                                          as well
                                             well as
                                                  as eighteen
                                                     eighteen (18)
                                                              (18) percent
                                                                   percent interest per annum on
                                                                           interest per       0n the
                                                                                                 the


amount of such claim as
                     as damages,
                        damages, together
                                 together with attorney's
                                               attorney's fees.
                                                          fees. Tex.
                                                                TeX. Ins.
                                                                     Ins. Code §542.060.
                                                                               §542.060.


         47.
         47. For breach
                 breach of the common law duty
                        0f the            duty of good faith
                                                       faith and fair
                                                                 fair dealing,
                                                                      dealing, Plaintiff
                                                                               Plaintiff is
                                                                                         is entitled
                                                                                            entitled


to
t0 compensatory damages, including all
                damages, including all forms
                                       forms of
                                             of loss resulting from the
                                                loss resulting      the insurer's
                                                                        insurer's breach
                                                                                  breach of
                                                                                         of duty,
                                                                                            duty,


such as
     as additional
        additional costs,
                   costs, economic hardship,
                                   hardship, losses
                                             losses due to
                                                        to nonpayment of the
                                                                         the amount the
                                                                                    the insurer
                                                                                        insurer
                                                                Electronically
                                                                Electronically Filed
    Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page  10 of 12:00
                                                                2/22/2021
                                                                            11Filed
                                                                2/22/2021 12:00    AM
                                                                                      Hidalgo
                                                                                      Hidalgo County
                                                                                              County District
                                                                                                     District Clerks
                                                                                                              Clerks
                                                                                      Reviewed By:
                                                                                                By: Armando Cantu
                                                                                                               Cantu
                                            C-0637-21
                                            C-0637_21 -F
                                                      _F


owed,
owed, exemplary
      exemplary damages,
                damages, and damages for
                                     for emotional
                                         emotional distress.
                                                   distress.


        48.
        48. As required
               required by
                        by Rule 47(b),
                                47(b), Texas Rules
                                             Rules of
                                                   0f Civil
                                                      Civil Procedure, Plaintiff’s counsel
                                                            Procedure, Plaintiffs  counsel states
                                                                                           states


that
that the
     the damages sought
                 sought are
                        are in
                            in an amount within
                                         Within the jurisdictional limits
                                                the jurisdictional limits of
                                                                          0f this
                                                                             this Court.
                                                                                  Court. As required
                                                                                            required


by
by Rule 47(c),
        47(0), Texas Rules of
                           0f Civil
                              Civil Procedure,
                                    Procedure, Plaintiffs
                                               Plaintiff’s counsel
                                                           counsel states
                                                                   states that
                                                                          that Plaintiff
                                                                               Plaintiff seeks
                                                                                         seeks


monetary relief of over
monetary relief    over two-hundred fifty
                                    ﬁfty thousand
                                          thousand dollars
                                                   dollars ($250,000.00)
                                                           ($250,000.00) and less
                                                                             less than
                                                                                  than one-million
                                                                                       one-million


dollars.
dollars. Plaintiff
         Plaintiff also
                   also seeks
                        seeks pre judgment and post
                              pre-judgment          judgment interest
                                               post-judgment interest at
                                                                      at the
                                                                         the highest
                                                                             highest legal rate.
                                                                                     legal rate.


                                  VII.
                                  VII. WRITTEN DISCOVERY


                                         Initial
                                         Initial Disclosures
                                                 Disclosures


        49.
        49. Under Texas Rule of Civil
                                Civil Procedure
                                      Procedure 194.2,
                                                194.2, Plaintiff request that
                                                       Plaintiff request that Defendant discloses,
                                                                                        discloses,


within
within 30 days
          days of
               0f the
                  the filing
                      ﬁling of
                             of the
                                the first
                                    ﬁrst answer being
                                                being filed,
                                                      ﬁled, the
                                                             the information
                                                                 information or
                                                                             0r material
                                                                                material described
                                                                                         described in
                                                                                                   in


Rule 194.2.
     194.2.


                                              PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that
                                        Plaintiff prays that upon trial
                                                                  trial hereof,
                                                                        hereof, said
                                                                                said


Plaintiff
Plaintiff has
          has and recovers
                  recovers such sums as
                                     as would reasonably
                                              reasonably and justly
                                                             justly compensate them in
                                                                                    in


accordance
accordance with
           with the
                the rules
                    rules of
                          0f law and procedure,
                                     procedure, as
                                                as to
                                                   t0 actual
                                                      actual damages,
                                                             damages, treble
                                                                      treble damages under the
                                                                                           the


Texas Insurance
      Insurance Code,
                Code, and all punitive and exemplary
                          all punitive     exemplary damages as
                                                             as may be
                                                                    be found.
                                                                       found. In
                                                                              In addition,
                                                                                 addition,


Plaintiff
Plaintiff requests
          requests the
                   the award of attorney's
                                attorney's fees
                                           fees for
                                                for the
                                                    the trial
                                                        trial and any
                                                                  any appeal
                                                                      appeal of this
                                                                                this case,
                                                                                     case, for
                                                                                           for all
                                                                                               all costs
                                                                                                   costs


of Court
   Court on their
            their behalf
                  behalf expended,
                         expended, for prejudgment and post
                                   for prejudgment          judgment interest
                                                       post-judgment interest as
                                                                              as allowed
                                                                                 allowed by
                                                                                         by law,
                                                                                            law,


and for
    for any
        any other
            other and further relief, either
                      further relief, either at
                                             at law or
                                                    0r in
                                                       in equity,
                                                          equity, to
                                                                  t0 which
                                                                     Which they
                                                                           they will
                                                                                will show themselves
                                                                                          themselves


justly entitled.
justly entitled.


                                                       Respectfully
                                                       Respectfully submitted,
                                                                    submitted,


                                                       LAWRENCE LAW FIRM
                                                       3112
                                                       3 1 12 Windsor Rd.,
                                                                      Rd., Suite
                                                                           Suite A234
                                                       Austin, Texas 78703
                                                       Austin, Texas
                                                       (956)
                                                       (956) 994-0057
                                                            Electronically
                                                            Electronically Filed
Case 7:21-cv-00104 Document 1-3 Filed on 03/23/21 in TXSD Page  11 of 12:00
                                                            2/22/2021
                                                                        11Filed
                                                            2/22/2021 12:00    AM
                                                                   Hidalgo
                                                                   Hidalgo County
                                                                           County District
                                                                                  District Clerks
                                                                                           Clerks
                                                                   Reviewed By:
                                                                             By: Armando Cantu
                                C-0637-21
                                C_0637_21 -F
                                          _F


                                         (800) 507-4152 FAX
                                         (800)



                                         By:
                                         By;
                                               “’7
                                         LARRY W. LAWRENCE, JR. JR.
                                         State
                                         State Bar No.
                                                   No. 00794145

                                         MICHAEL LAWRENCE
                                         State
                                         State Bar.
                                               Bar. No.
                                                    N0. 24055826
                                         Lawrencefirm@gmail.com
                                         Lawrenceﬁrm@gmail.com


                                         CELESTE GUERRA
                                         State
                                         State Bar No. 00795395




                                         ATTORNEYS FOR PLAINTIFFS
